DETAILED ACTION
Summary 
This Office Action is responsive to after final amendments filed 06/29/2022.
Claims 1, 5, and 6 have been amended and claims 4 and 7 have been canceled.

Allowable Subject Matter
Claims 1-3, 5, 6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system for remote identification of an item including one of a vehicle and a weapon in the vehicle, said vehicle and weapon each having a first active RFID tag which always transmits and receives an RFID signal, the system arranged within a law enforcement vehicle with a second active RFID tag which always transmits and receives an RFID signal and comprises each of the following limitations:
a processor with a memory device for storing data entries; an output device in communication with the processor; an RFID receiver in communication with the processor, the RFID receiver configured to receive an RFID signal from the first active RFID tag, the receiver configured to provide the received RFID to the processor; a network access device in communication with the processor, the network access device capable of being in communication with a remote database, the remote database having a table that cross references the RFID to a plurality of data entries; wherein the processor is configured to transmit the received RFID from the first active RFID tag to the database via the network access device and receive from the database respective one of a make and a model of said vehicle including a vehicle identification number thereof, and a weapon identification number of the weapon, wherein the processor is configured to receive an information from one or more other vehicles, each of said one or more other vehicles being equipped with an active RFID tag, said information including a make and a model of said one or more other vehicles including a vehicle identification number thereof, and wherein the vehicle with the first active RFID tag comprises a memory for storing the information received from the RFID tags of said one or more other vehicles.
Regarding independent claim 5:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system for remote identification of an item including one of a vehicle and a weapon in the vehicle, said vehicle and weapon each having a first active RFID tag which always transmits and receives an RFID signal, the system arranged within a law enforcement vehicle with a second active RFID tag which always transmits and receives an RFID signal and comprises each of the following limitations:
a processor with a memory device for storing data entries; an output device in communication with the processor; an RFID receiver in communication with the processor, the RFID receiver configured to receive an RFID signal from the first active RFID tag, the receiver configured to provide the received RFID to the processor; a network access device in communication with the processor, the network access device capable of being in communication with a remote database, the remote database having a table that cross references the RFID to a plurality of data entries; wherein the processor is configured to transmit the received RFID from the first active RFID tag to the database via the network access device and receive from the database respective one of a make and a model of said vehicle including a vehicle identification number thereof, and a weapon identification number of the weapon, wherein the processor is configured to receive an information from one or more other vehicles, each of said one or more other vehicles being equipped with an active RFID tag, said information including a make and a model of said one or more other vehicles including a vehicle identification number thereof, and wherein the vehicle with the first active RFID tag comprises a memory for storing the information received from the RFID tags of said one or more other vehicles; and wherein the active RFID tag of said one or more other vehicles always receives and transmits an RFID signal.
Regarding independent claim 6:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system for remote identification of a plurality of items transported by a vehicle having a first RFID tag attached thereto, the first RFID tag being active RFID tag which always transmits and receives an RFID signal; and each of said plurality of items having a second RFID tag attached thereto, wherein the second RFID tag being an active RFID tag which always transmits and receives an RFID signal, the system comprising each of the following limitations: 
a processor with a memory device for storing data entries; an output device in communication with the processor; an RFID receiver in communication with the processor that automatically scans for RFIDs attached to said plurality of items in the vehicle over time, the RFID receiver configured to receive an RFID signals from said second RFID tags, the receiver configured to provide the received RFID to the processor; a network access device in communication with the processor, the network access device capable of being in communication with a remote database, the remote database having a table that cross references the RFID to a plurality of data entries; wherein the processor is configured to transmit the received RFID to the database via the network access device, the database history being accessible to provide a status of RFIDs read by the RFID receiver in the vehicle; and a plurality of sensors located within the vehicle, wherein the processor is configured to receive an information from the plurality of sensors upon an impact to the vehicle from one or more other vehicles, each of said one or more other vehicles being equipped with an active RFID tag, said information including a make and a model of said one or more other vehicles including a vehicle identification number thereof, wherein the vehicle with the first active RFID tag comprises a memory for storing the information received from the RFID tags of said one or more other vehicles; and wherein when one or more of said plurality of sensors detect an impact from said one or more other vehicles, the processor records and stores the RFID of said one or more other vehicles including a signal strength of the RFID in said memory.
Claims 2-3 And 7-12 depend from claims 1 and 6, respectively, and are therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876